     Case: 3:18-cv-50040 Document #: 39 Filed: 11/14/18 Page 1 of 1 PageID #:125


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Pursley v. City of Rockford et al. Case Number: 18-cv-50040


An appearance is hereby filed by the undersigned as attorney for:
Plaintiff Patrick Pursley
Attorney name (type or print): Alison R. Leff

Firm: Loevy & Loevy

Street address: 311 N. Aberdeen St., 3rd floor

City/State/Zip: Chicago, IL 60607

Bar ID Number: 6296422                                     Telephone Number: (312) 357-5414
(See item 3 in instructions)

Email Address: alison@loevy.com

Are you acting as lead counsel in this case?                                         Yes           No

Are you acting as local counsel in this case?                                        Yes           No

Are you a member of the court’s trial bar?                                           Yes           No

If this case reaches trial, will you act as the trial attorney?                      Yes           No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this ourt an attorney must either be a member in good standing of this ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 . . §1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on November 14, 2018

Attorney signature:            S/ Alison R. Leff
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
